IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41487
                            Summary Calendar


                            WILLIAM M. BOYCE,

                                                   Petitioner-Appellant,

                                 versus

                      ERNEST V. CHANDLER, Warden,

                                                    Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:01-CV-630
                          --------------------
                            October 22, 2002

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     William M. Boyce, federal prisoner #03336-088, appeals from

the denial of his 28 U.S.C. § 2241 petition.        Boyce argues that 28

U.S.C.   §   2255   was   inadequate   to   test   the   legality   of   his

incarceration, allowing him to pursue 28 U.S.C. § 2241 relief,

because Apprendi v. New Jersey, 530 U.S. 466 (2000), was decided

after his conviction became final and after he filed his 28 U.S.C.

§ 2255 motion.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Apprendi does not apply retroactively to cases on collateral

review.   Wesson v. U.S. Penitentiary, ___ F.3d ___ (5th Cir.

Sep. 5, 2002), 2002 WL 31006173, *3.        Boyce cannot make a showing

sufficient to invoke the “savings clause” of 28 U.S.C. § 2255 to

pursue 28 U.S.C. § 2241 relief.       Id.

     AFFIRMED.




                                  2